Citation Nr: 9935566	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for chronic vaginal 
infections.  

2. Entitlement to service connection for chronic sinusitis.  

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
January 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO denied the claims of entitlement to 
service connection for sinusitis and chronic vaginal 
infections.  The veteran has perfected an appeal of that 
decision.

In an August 1991 rating decision the RO denied entitlement 
to service connection for a seizure disorder on the basis 
that the disorder pre-existed service and had not been 
aggravated by service.  That decision was confirmed by the RO 
in a May 1992 rating decision.  The veteran was notified of 
the August 1991 and May 1992 decisions and did not appeal.  
Those decisions are, therefore, final.  38 U.S.C.A. § 7105 
(West 1991).

The veteran again claimed entitlement to service connection 
for a seizure disorder, and in the November 1997 decision the 
RO also determined that new and material evidence had not 
been submitted to reopen that claim.  The veteran has also 
perfected an appeal of the determination that new and 
material evidence was not submitted.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
chronic vaginal infections and sinusitis are not supported by 
competent medical evidence showing that the veteran has a 
chronic gynecological or sinus disorder that is related to 
service.  

2.  In a May 1992 decision the RO denied entitlement to 
service connection for a seizure disorder, and that decision 
became final in the absence of an appeal.

3.  The evidence submitted after the May 1992 decision is not 
new, in that it is cumulative of the evidence considered by 
decisionmakers when service connection was denied in May 
1992.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
chronic vaginal infections and sinusitis are not well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  

2.  The May 1992 rating decision in which the RO denied 
entitlement to service connection for a seizure disorder is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Chronic Vaginal Infections
and Sinusitis

A.  Factual Background

The service medical records show that the veteran received 
treatment for vaginal infections in April 1980, May 1980, 
February 1981, and July 1982, and that she received treatment 
for sinusitis or sinus headaches in March and May 1980.  The 
February 1981 report noted a history of an infection three 
years before.  The service medical records make no further 
reference to any complaints or clinical findings pertaining 
to a vaginal infection or sinus problems.

Private treatment records from February to December 1990 
showed no evidence of any complaints or clinical findings for 
vaginal infections or sinusitis.

The veteran underwent a VA examination in July 1991.  The 
examiner noted that she had a number of atopic diseases, 
including allergies, allergic rhinitis and conjunctivitis, 
sinus symptoms, and asthma.  The onset of eye and nose 
symptoms was reportedly at age 10.  On examination there was 
no sinus or mastoid tenderness.  The nasal mucosa was boggy 
bilaterally, but there was no discharge.  The veteran 
reported having had a miscarriage in 1981, but made no 
gynecological complaints.  She declined having a pelvic 
examination.  The examiner provided an impression of allergic 
vasomotor rhinitis, asthma, and mild exercise induced 
bronchospasm.  There was no diagnosis of sinusitis or any 
gynecological disorder.

VA treatment records from September 1996 to May 1997 show 
that the veteran had abnormal Papanicolaou (Pap) smears, and 
that she gave a history of vaginal discharge with abnormal 
menstruation.  The assessment was probable cervical 
intraepithelial neoplasia.  There was no reference to any 
complaints or clinical findings of vaginal infections or 
sinusitis, and no indication that the probable cervical 
intraepithelial neoplasia was related to the vaginal 
infections that occurred during service.  

B.  Criteria

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist her in developing the evidence relevant to 
her claim, regardless of whether the claim is well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing her case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make her claims well grounded.  VA has no 
further obligation, therefore, to notify her of the evidence 
needed to support her claims.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

C.  Analysis

The Board has reviewed the evidence of record and finds that 
the medical evidence does not show that the veteran currently 
has vaginal infections or sinusitis.  Although she claims to 
have chronic vaginal infections and sinusitis that are 
related to service, her assertions are not probative because 
she is not competent to provide evidence of a medical 
diagnosis or the etiology of a disorder.  Grottveit, 5 Vet. 
App. at 93.  Without medical evidence of a current 
disability, the claims for service connection are not well 
grounded.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In addition, the medical evidence does not show that cervical 
intraepithelial neoplasia, which has been diagnosed, is 
related to the gynecological symptoms documented in her 
service medical records.  See Wade v. West, 11 Vet. App. 302 
(1998) (the veteran must submit medical evidence of a current 
disability and a nexus between the in-service disease or 
injury and the current disability).  Moreover, the service 
medical records do not indicate that the vaginal infections 
or sinusitis that were treated during service were described 
as chronic in nature.  Clyburn, 12 Vet. App. at 296.  For the 
reasons shown above, the Board has determined that the claims 
of entitlement to service connection for chronic vaginal 
infections and sinusitis are not well grounded.

II.  New and Material Evidence of Entitlement 
to Service Connection for a Seizure Disorder

A.  Factual Background

As previously stated, in the May 1992 rating decision the RO 
confirmed the denial of entitlement to service connection for 
epilepsy.  The veteran was notified of the decision at that 
time at her latest address of record and did not appeal.  The 
evidence of record at the time of the May 1992 rating 
decision included service medical records, private and VA 
treatment records, a VA examination report, and the veteran's 
statements.  

The service medical records show that on enlistment, no 
seizures were found and the veteran denied any history of 
seizures.  Phenobarbital was, however, later discovered in 
her possession during a security check, and she related a 
history of having had seizures from the age of four years 
until five years previously, which she had concealed when she 
enlisted in service.

As the result of a neurological evaluation, in August 1980 a 
Medical Evaluation Board (MEB) established a diagnosis of a 
seizure disorder that existed prior to entering service and 
was not aggravated by service.  The MEB recommended that the 
veteran be medically discharged on the basis that she was not 
fit for worldwide duty.  

In rebuttal the veteran submitted a statement that she had a 
"non-active seizure disorder."  She reported that she had 
been seizure free since age fourteen and that all 
electroencephalograms (EEG) had been normal.  She stated that 
the seizures she had in childhood and adolescence were known 
to disappear in late adolescence and were rare in adults.  
She felt that the chance of a recurrence was rare.  She 
stated that since the discovery and confiscation of the 
medication she had "no discernable ill effects."

Pre-service medical records and a statement of the veteran's 
mother were obtained and associated with the service medical 
records.  A June 1969 report of an EEG shows that her EEG was 
abnormal, and that the type of abnormality had a 50 percent 
chance of disappearing with increasing age.  In a February 
1973 report the veteran's treating physician stated that an 
EEG in June 1971 was normal, and that the veteran was then 
free of seizures, and her medication was discontinued.  She 
did well following the cessation of medication until she had 
a small "akinetic seizure" in January 1972, and the 
medication was re-instituted.  An EEG in January 1972 was 
again shown to be abnormal, and the treating physician noted 
that she had been experiencing more frequent episodes of 
short lapses of full awareness.  The report of a March 1976 
neurological evaluation shows that the veteran was seizure-
free if she took her medication as prescribed, but that the 
seizures re-occurred if she discontinued the medication.

A Physical Evaluation Board (PEB) found in November 1980 that 
the veteran was fit for duty, and she was not separated from 
service at that time.  She had a number of seizures following 
the November 1980 PEB action, and another MEB was convened in 
September 1982.  The MEB and PEB determined that she was not 
fit for duty due to idiopathic epilepsy that existed prior to 
enlistment and was not aggravated by service.  Her discharge 
certificate indicates that she was separated from service due 
to a physical disability that existed prior to service and 
had not been aggravated by service.

A VA examination was held in July 1991.  The examiner stated 
that the veteran had a partial complex seizure disorder, 
which by history had its onset at age four, with breakthrough 
seizures while off medication in the military.  He also 
stated that the seizures were well controlled with 
medication, with very rare or no breakthrough seizures when 
she took her medication regularly.  

Private medical records from February to December 1990 show 
that the veteran continued to have a seizure disorder, 
diagnosed as complex partial seizures, for which medication 
was provided.  At various times in 1990 the veteran reported 
that seizure episodes occurred once every three to four weeks 
or once every three months.  No opinion is contained in the 
records that the veteran's seizure disorder was aggravated by 
service. 

In her March 1992 request for reconsideration of the RO's 
August 1991 denial of service connection for a seizure 
disorder, the veteran asserted that the seizure disorder had 
been aggravated by service.  She stated that prior to 
entering service she had only one or two seizures per year, 
that she had five seizures during her two years and ten 
months of service, and that she currently had two seizures 
per week.

In May 1992 the RO obtained a medical opinion from a VA 
physician regarding whether there was evidence of aggravation 
of a seizure disorder during service beyond the normal 
progression of the disease.  The physician stated that upon 
review of the medical records, there was no evidence of in-
service aggravation of epilepsy. 

The evidence submitted after the May 1992 confirmed rating 
decision consists of VA outpatient treatment records from 
September 1996 to May 1997.  The VA treatment records show 
ongoing evaluation and treatment of the seizure disorder, but 
do not provide any etiology for the disorder, nor do the 
records indicate that the disorder was aggravated during 
service. 

B.  Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

C.  Analysis

The veteran did not file a notice of disagreement with the 
August 1991 rating decision or the subsequent May 1992 
confirmed rating decision.  Those decisions are, therefore, 
final, and new and material evidence is required to reopen 
the claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103.  

The Board has reviewed the evidence submitted subsequent to 
the May 1992 rating decision, in the context of all the 
evidence of record, and finds that the evidence is not new 
and material.  The evidence consists of VA treatment records 
showing that the veteran has a seizure disorder, for which 
medication is provided.  The evidence of record when service 
connection was denied in May 1992 established that the 
veteran had a seizure disorder that required treatment with 
medication.  The VA treatment records are, therefore, 
cumulative of the evidence of record when service connection 
was previously denied.

Because the Board has determined that the evidence submitted 
subsequent to the May 1992 decision is not new, the Board 
need not consider the materiality of the evidence.  Smith v. 
West, 12 Vet. App. 312 (1999) (if the evidence is found not 
to be "new," the analysis ends there-its materiality is 
not relevant).  The Board has determined, therefore, that 
evidence that is both new and material has not been 
submitted, and the claim of entitlement to service connection 
for a seizure disorder is not reopened.



ORDER

The claims of entitlement to service connection for chronic 
vaginal infections and sinusitis are denied.  

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a seizure disorder is denied.  




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

